DETAILED ACTION
This is the initial Office action for application SN 17/423,036 having an effective date of 14 July 2021 and a provisional priority date of 7 February 2019.  A preliminary amendment was filed 14 July 2021.  Claims 1-15 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 9 is drawn to “The method for improving lubricity of a fuel composition…” and independent Claim 13 is drawn to “The method for improving fuel performance of a direct injection engine…” which is improper since “The” implies antecedent basis which there is none.  The independent claims should be drawn to “A method for…”.
Claim 5 depends from the fuel composition of claim 1 “further comprising a coefficient of friction ranging from 0.300 to 0.600” which is indefinite since fuel compositions per se do not have a coefficient of friction.  Claim 11 states that the fuel composition “comprises a lubricity that exhibits a coefficient of friction ranging from 0.300 to 0.600 after adding the lubricity additive package to the fuel” which is indefinite.  A coefficient of friction is defined as the ratio 
Claim 6 depends from the fuel composition of claim 1 “further comprising a wear scar diameter ranging from 480 µm to 680 µm” which is indefinite since fuel compositions per se do not have a wear scar diameter.  Claim 12 states that the fuel composition “comprises a lubricity that exhibits a wear scar diameter ranging from 480 µm to 680 µm after adding the lubricity additive package to the fuel” which is indefinite.  The fuel composition itself (i.e., sitting on a shelf) does not exhibit a wear scar diameter.   
Claim 7 depends upon the fuel composition of claim 1 “wherein the lubricity additive package is essentially soluble in the fuel”. The term “essentially” is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunawan (US 2018/0094203) in combination with Hangzhou (CN 108 977 240 A).
Gunawan discloses a friction modifier mixture containing a sorbitan ester and one or more fatty acid monoesters of a polyol glycerol monoester for use in fuels, especially in gasolines for internal combustion engines [0001].  Gunawan discloses a friction modifier additive and/or concentrate for fuels containing partial esters of fatty acids and polyols that provides friction reduction while being stable over the temperature range at which the concentrate may be stored, or used in low temperature regions and which does not adversely affect the performance and properties of the finished fuel or engine in which the fuel is used [0005].  
In one embodiment, Gunawan discloses that the fatty acid monoesters include glycerol monolaurate [0022].  Glycerol monolaurate may also be referred to as rac-glycerol-1-laurate or 1-monolauroyl-rac-glycerol or 1-monododecanoyl-rac-glycerol or 1-lauroyl-rac-glycerol.
The claimed fuel composition additionally comprises dodecanoic acid which is not specifically taught by Gunawan.  However, Hangzhou discloses a gasoline composition comprising an anti-wear agent which is dodecanoic acid (see claims 1 and 9).  
Thus it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (as gasoline additives), in order to form a third composition to be used for the very same purpose (as gasoline additives).  “The idea of In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrucci et al (US 2010/0037513) disclose an emulsified biofuel composition comprising lauric acid (a C12 fatty acid) [0046] and glycerol monolaurate [0058].
Festuccia (US 2012/0167451) discloses fuel compositions such as gasoline compositions [0006] and lauric acid [0048] and glycerol esters including glycerol monolaurate [0054].   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




								/ELLEN M MCAVOY/                                                                                                Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
March 23, 2022